 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        NORTHERN DISTRICT OF CALIFORNIA
10                                    SAN JOSE DIVISION
11
12 MOLLY GOWAN,                                       Case No. 5:20-cv-00339 NC
13                   Plaintiff,                       SUA SPONTE JUDICIAL
                                                      REFERRAL FOR PURPOSES OF
14           v.                                       DETERMINING RELATIONSHIP
                                                      OF CASES
15 STRYKER CORPORATION, et al.,
16                   Defendants.
17
18        In accordance with Civil Local Rule 3-12(c), IT IS HEREBY ORDERED that the
19 above captioned case is referred to District Judge Beth Labson Freeman to determine
20 whether it is related to 5:18-cv-07785 BLF, Molly Gowan v. Stryker Corporation, et al.
21        IT IS SO ORDERED.
22
23        Date: January 16, 2020                  _________________________
                                                  Nathanael M. Cousins
24                                                United States Magistrate Judge
25
26
27
28
     Case No. 20-cv-00339 NC
     SUA SPONTE JUDICIAL REFERRAL
     RE: RELATING CASES
